Citation Nr: 1742675	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-00 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  The Veteran died in June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  

The appellant submitted a timely notice of disagreement in which she alleged a clear and unmistakable error in denying the claim for Dependency and Indemnity Compensation (DIC) death benefits.  The Board acknowledges the appellant's allegation of clear and unmistakable error (CUE) in the November 2011 rating decision on appeal.  However, the November 2011 rating decision subject to the CUE allegation is presently on appeal before the Board, and is therefore not final.  In this regard, previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  A claim of clear and unmistakable error is a collateral attack "on an otherwise final rating decision" by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In turn, a rating decision only becomes final if the claimant does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2016).  In the present case, the appellant perfected her appeal of the November 2011 rating decision that denied cause of death benefits.  Thus, the appellant's CUE motion is not ripe for appeal because the rating decision allegedly subject to CUE is not yet final.   See again 38 C.F.R. § 3.105(a) (only a prior final decision of VA can be subject to a CUE motion).  In essence, the appellant's motion for CUE is premature.  In any event, any assertion of CUE by the appellant is rendered moot, because the Board in the present decision is granting in full the cause of death benefits sought by the appellant.  As such, there is no prejudice to the appellant in the Board's failure to consider her CUE motion.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran died in June 2011.  The immediate cause of death was determined to be cardiopulmonary arrest due to or as a consequence of renal failure.

2.  The Veteran served in the Republic of Vietnam in the Vietnam era; the Veteran had a diagnosis of diabetes mellitus, type 2.

3.  In July 2007, the primary cause of the Veteran's renal failure was determined to be diabetes type 2 with renal manifestations according to the Veteran's treating physician.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

In order to establish service connection for the cause of the veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304, 3.310.

Type 2 diabetes mellitus and ischemic heart disease (includes coronary artery disease) will be presumed service-connected if a veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In this case, the appellant contends that the Veteran served in Vietnam and that his cause of death should be service connected on a presumptive basis, namely through his diagnoses of diabetes type 2 and cardiopulmonary arrest.  The Board notes that the Veteran's personnel records show that he served in Vietnam.  Additionally his post-service treatment records confirm diagnoses of diabetes mellitus, type 2, hypertension, and chronic kidney disease.  

The Veteran died in June 2011.  At the time of his death the Veteran was not service connected for any conditions.  According to his death certificate, the immediate cause of death was cardiopulmonary arrest with the underlying cause listed as renal failure associated with hypertension.  

A July 2007 End Stage Renal Disease Medical Evidence Report for Medicare Entitlement (Form CMS-2728-U3), completed by the Veteran's treating physician, states that the primary cause of the Veteran's renal failure was diabetes with renal manifestations Type 2, or code 25040 from the back of the form.  As diabetes mellitus, type 2, is a presumptive condition for service connection under 38 C.F.R. § 3.307(a)(6), the Veteran's diabetes mellitus, type 2 is presumed to have been incurred during service.  Given that the underlying cause of the Veteran's death was renal failure, and the Veteran's treating physician noted the primary cause of the Veteran's renal failure as diabetes, type 2, the Board finds that the Veteran's diabetes, type 2, caused or contributed substantially or materially to death.  

For the reasons stated above, the Board finds that the evidence supports a finding that the Veteran's diabetes mellitus, type 2, contributed to the Veteran's death and the appeal must be granted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


